In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Ritholtz, J.), dated July 17, 2000, which upon a jury verdict, is in favor of the defendants and against him, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff failed to object to that part of the jury charge that he challenges on this appeal. Accordingly, the plaintiff failed to preserve this issue for appellate review (CPLR 4110-b, 4017, 5501; see, Cavuto v Lilledah, 161 AD2d 853; Petosa v City of New York, 52 AD2d 919). In any event, the plaintiff’s contention is without merit.
*437The plaintiffs remaining contentions are without merit. Altman, J.P., Adams, Townes and Prudenti, JJ., concur.